Case 1:19-cv-01868-NRN Document 6 Filed 06/27/19 USDC Colorado Page 1 of 12




                                                         DATE FILED: June 19, 2019 9:44 AM
  DISTRICT COURT, CITY AND COUNTY OF                     FILING ID: 80E1F2738D1D9
  DENVER, COLORADO                                       CASE NUMBER: 2019CV32070
  Court Address:
  1437 Bannock Street
  Denver, CO 80202
  Phone: (720) 865-8301

  Plaintiffs: MARJORIE ROESINGER and
  STEPHEN J ROESINGER

  v.

  Defendants: PETCO ANIMAL SUPPLIES, INC., a
  Delaware corporation, PETCO ANIMAL SUPPLIES
  STORES, INC., a Delaware corporation, D.H. PACE
  COMPANY, INC., dba DOOR CONTROL SERVICES,                ▲ COURT USE ONLY ▲
  a Delaware corporation, and STANLEY ACCESS
  TECHNOLOGIES LLC, a foreign limited liability
  company.

  Attorneys for Defendants Petco Animal Supplies, Inc.
                                                          Case No:    2019CV32070
  and Petco Animal Supplies Stores, Inc.
  Larry S. McClung, Atty. No. 17908
  Katherine M.L. Pratt, Atty. No. 36218                   Division:
  Wells, Anderson & Race, LLC
  1700 Broadway, Suite 1020
  Denver, CO 80290
  (303) 830-1212
  lmcclung@warllc.com
  kpratt@warllc.com


  PETCO’S ANSWER, DEFENSES, AFFIRMATIVE DEFENSES, AND JURY DEMAND


       Defendant Petco Animal Supplies, Inc. (incorrectly identified also as Petco Animal
Supplies Stores, Inc.) (“Petco”), by and through undersigned counsel, Larry S. McClung and
Katherine M.L. Pratt of Wells, Anderson & Race LLC, for its Answer, Defenses, Affirmative
Defenses, and Jury Demand to Plaintiffs’ Complaint states as follows:
Case 1:19-cv-01868-NRN Document 6 Filed 06/27/19 USDC Colorado Page 2 of 12




                                            PARTIES

       1.     Petco admits that Plaintiff Marjorie Roesinger is a natural person. Petco is without
knowledge or information sufficient to form a belief as to the truth of the remaining allegations of
Paragraph 1 of Plaintiffs’ Complaint and therefore denies the same.

       2.     Petco admits that Plaintiff Stephen Roesinger is a natural person. Petco is without
knowledge or information sufficient to form a belief as to the truth of the remaining allegations of
Paragraph 2 of Plaintiffs’ Complaint and therefore denies the same.

        3.      Petco is without knowledge or information sufficient to form a belief as to the truth
of the allegations of Paragraph 3 of Plaintiffs’ Complaint and therefore denies the same.

         4.     Petco denies the allegations of Paragraph 4 of Plaintiffs’ Complaint to the extent
that it incorrectly identifies Petco Animal Supplies, Inc. as “Animal Supplies Stores, Inc.” Petco
admits that it is a Delaware corporation doing business in Colorado; its principal office street
address is 10850 Via Frontera, San Diego, California 92127; its principal office mailing address is
654 Richland Hills Drive, San Antonio, Texas 78245; and its registered agent, the Corporation
Service Company, is located at 1900 W. Littleton Boulevard, Littleton, Colorado 80120.

        5.     The allegations of Paragraph 5 of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required. To any extent a response is required, Petco is without
knowledge or information sufficient to form a basis as to the truth of such allegations and therefore
denies the same.

        6.     The allegations of Paragraph 6 of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required. To any extent a response is required, Petco is without
knowledge or information sufficient to form a basis as to the truth of such allegations and therefore
denies the same.

                                 JURISDICTION AND VENUE

       7.      Petco admits that this Court has jurisdiction.

       8.      Petco admits that venue is proper.

                        RESPONSE TO GENERAL ALLEGATIONS

       9.     Petco incorporates all of its responses to the allegations set forth in Paragraphs 1
through 8 above as though fully set forth herein.

       10.      Petco admits that on August 26, 2017, it transacted business as a pet supplies and
services store on 8100 W. Crestline Avenue, Littleton, Colorado 80123.




                                                 2
Case 1:19-cv-01868-NRN Document 6 Filed 06/27/19 USDC Colorado Page 3 of 12




       11.     Petco admits that there are two sets of automatic sliding doors at the Store’s main
entrance and a passing area in between the two sets of doors.

       12.      Upon information and belief, Petco admits that the two sets of automatic sliding
doors at the Store’s main entrance used sensors and other electronic equipment to operate.

        13.     Petco is without knowledge or information sufficient to form a belief as to the truth
of the allegations of Paragraph 13 of Plaintiffs’ Complaint.

        14.     Petco is without knowledge or information sufficient to form a belief as to the truth
of the allegations of Paragraph 14 of Plaintiffs’ Complaint and therefore denies the same.

        15.     Petco is without knowledge or information sufficient to form a belief as to the truth
of the allegations of Paragraph 15 of Plaintiffs’ Complaint and therefore denies the same.

        16.     Petco is without knowledge or information sufficient to form a belief as to the truth
of the allegations of Paragraph 16 of Plaintiffs’ Complaint and therefore denies the same.

        17.     Petco admits that Plaintiff Marjorie Roesinger was using her walker to enter the
Store at the time of the incident alleged in Plaintiffs’ Complaint. Petco is without knowledge or
information sufficient to form a belief as to the truth of whether she was coming from Plaintiffs’
car.

      18.     Petco admits that Plaintiff Stephen Roesinger walked through the first set of
automatic doors before Plaintiff Marjorie Roesinger attempted to do so.

        19.    Petco admits that Plaintiff Stephen Roesinger walked through the first set of
automatic doors and into the area between the first and second sets of automatic doors. Petco
denies that he walked through the second set of automatic doors.

       20.     Petco admits the allegations of Paragraph 20 of Plaintiffs’ Complaint.

         21.      Petco admits that Plaintiff Marjorie Roesinger attempted to enter the Store through
the first set of automatic doors after Plaintiff Stephen Roesinger had done so.

       22.     Petco admits that the first set of automatic doors began to close while Plaintiff
Marjorie Roesinger’s walker was in between the doors and then retracted without fully closing.
Petco admits that she fell to the ground and her head appeared to make contact with the ground.
Petco denies the remaining allegations of Paragraph 22 of Plaintiffs’ Complaint.

        23.      Petco is without knowledge or information sufficient to form a belief as to the truth
of the allegations of Paragraph 23 of Plaintiffs’ Complaint and therefore denies the same.

        24.     Petco is without knowledge or information sufficient to form a belief as to the truth
of the allegations of Paragraph 24 of Plaintiffs’ Complaint and therefore denies the same.


                                                  3
Case 1:19-cv-01868-NRN Document 6 Filed 06/27/19 USDC Colorado Page 4 of 12




       25.      Paragraph 25 of Plaintiffs’ Complaint does not contain factual allegations to which
a response is required, and therefore, Petco denies the same.

       26.      Paragraph 26 of Plaintiffs’ Complaint does not contain factual allegations to which
a response is required, and therefore, Petco denies the same.

       27.      Paragraph 27 of Plaintiffs’ Complaint does not contain factual allegations to which
a response is required, and therefore, Petco denies the same.

       28.      Paragraph 28 of Plaintiffs’ Complaint does not contain factual allegations to which
a response is required, and therefore, Petco denies the same.

        29.     Petco is without knowledge or information sufficient to form a belief as to the truth
of the allegations of Paragraph 29 of Plaintiffs’ Complaint and therefore denies the same.

       30.     Petco admits that the first set of automatic doors began to close while Plaintiff
Marjorie Roesinger’s walker was in between the doors and then retracted without fully closing.
Petco denies the remaining allegations of Paragraph 30 of Plaintiffs’ Complaint.

        31.     Petco is without knowledge or information sufficient to form a belief as to the truth
of the allegations of Paragraph 31 of Plaintiffs’ Complaint and therefore denies the same.

       32.      Paragraph 32 of Plaintiffs’ Complaint does not contain factual allegations to which
a response is required, and therefore, Petco denies the same.

        33.     Petco is without knowledge or information sufficient to form a belief as to the truth
of the allegations of Paragraph 33 of Plaintiffs’ Complaint and therefore denies the same.

        34.     Petco is without knowledge or information sufficient to form a belief as to the truth
of the allegations of Paragraph 34 of Plaintiffs’ Complaint and therefore denies the same.

        35.     Petco is without knowledge or information sufficient to form a belief as to the truth
of the allegations of Paragraph 35 of Plaintiffs’ Complaint and therefore denies the same.

                        RESPONSE TO FIRST CLAIM FOR RELIEF
                              (Premises Liability vs. Petco)

       36.    Petco incorporates all of its responses to the allegations set forth in Paragraphs 1
through 35 above as though fully set forth herein.

        37.     Petco admits that on August 26, 2017, it operated a pet supplies and services store
at the Property and Plaintiffs were walking into the Store. Petco is without knowledge or
information sufficient to form a belief as to the truth of the remaining allegations of Paragraph 37
of the Plaintiffs’ Complaint and therefore denies the same.



                                                 4
Case 1:19-cv-01868-NRN Document 6 Filed 06/27/19 USDC Colorado Page 5 of 12




        38.    Paragraph 38 of Plaintiffs’ Complaint consists of a legal conclusion to which no
response is required. To any extent a response is required, Petco is without knowledge or
information sufficient to form a belief as to the truth of the allegations of Paragraph 38 and
therefore denies the same.

        39.     Petco admits that on August 26, 2017, it was a “landowner” of the Property under
the Premises Liability Act, C.R.S. § 13-21-115. Petco denies that it owed any legal duty to
Plaintiffs in excess of that imposed by the Premises Liability Act. Petco further denies that it is
liable to Plaintiffs for any alleged injuries, losses, or damages to the extent alleged in Plaintiffs’
Complaint under any legal theory Plaintiffs assert.

       40.    Petco admits that on August 26, 2017, it was a “landowner” of the Property under
the Premises Liability Act, C.R.S. § 13-21-115.

        41.      Paragraph 41 of Plaintiffs’ Complaint consists of legal conclusions to which no
response is required. To any extent a response is required, Petco denies that it owed any legal duty
to Plaintiffs in excess of that imposed by the Premises Liability Act.

        42.     Petco denies the allegations of Paragraph 42 of Plaintiffs’ Complaint.

        43.     Petco denies the allegations of Paragraph 43 of Plaintiffs’ Complaint.

        44.     Petco denies the allegations of Paragraph 44 of Plaintiffs’ Complaint.

        45.     Petco denies the allegations of Paragraph 45 of Plaintiffs’ Complaint.

        46.     Petco denies the allegations of Paragraph 46 of Plaintiffs’ Complaint.

        47.     Petco denies the allegations of Paragraph 47 of Plaintiffs’ Complaint.

        48.      Petco denies the allegations of Paragraph 48 of Plaintiffs’ Complaint. Petco further
denies that it is liable to Plaintiffs for any alleged injuries, losses, or damages alleged in Plaintiffs’
Complaint under any legal theory Plaintiffs assert, including for any of the relief requested after
the word “WHEREFORE” following Paragraph 48 of Plaintiffs’ Complaint.

                       RESPONSE TO SECOND CLAIM FOR RELIEF
                                 (Negligence vs. Petco)

       49.    Petco incorporates all of its responses to the allegations set forth in Paragraphs 1
through 48 above as though fully set forth herein.

        50.    Petco states that a common law negligence claim against Petco is not proper in this
action given Petco’s status as a “landowner” under the Premises Liability Act.




                                                    5
Case 1:19-cv-01868-NRN Document 6 Filed 06/27/19 USDC Colorado Page 6 of 12




       51.    Paragraph 51 of Plaintiffs’ Complaint consists of legal conclusions to which no
response is required. To any extent a response is required, Petco denies the allegations of
Paragraph 51.

        52.     Petco denies the allegations of paragraph 52 of Plaintiffs’ Complaint.

        53.     Petco denies the allegations of paragraph 53 of Plaintiffs’ Complaint.

        54.     Petco denies the allegations of paragraph 54 of Plaintiffs’ Complaint.

        55.     Petco denies the allegations of paragraph 55 of Plaintiffs’ Complaint.

        56.     Petco denies the allegations of paragraph 56 on page 6 of Plaintiffs’ Complaint.
Petco further denies that it is liable to Plaintiffs for any alleged injuries, losses, or damages alleged
in Plaintiffs’ Complaint under any legal theory Plaintiffs assert, including for any of the relief
requested after the word “WHEREFORE” on page 7 of Plaintiffs’ Complaint.

                        RESPONSE TO THIRD CLAIM FOR RELIEF
                            (Negligence vs. Defendant DH Pace)

       57.    Petco incorporates all of its responses to the allegations set forth in Paragraphs 1
through 56 above as though fully set forth herein.

       58.     The allegations of Paragraph “57” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       59.     The allegations of Paragraph “58” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       60.     The allegations of Paragraph “59” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       61.     The allegations of Paragraph “60” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       62.     The allegations of Paragraph “61” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       63.     The allegations of Paragraph “62” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

                       RESPONSE TO FOURTH CLAIM FOR RELIEF
                (Strict Product Liability—Design Defect vs. Defendant Stanley)

       64.    Petco incorporates all of its responses to the allegations set forth in Paragraphs 1
through 63 above as though fully set forth herein.

                                                   6
Case 1:19-cv-01868-NRN Document 6 Filed 06/27/19 USDC Colorado Page 7 of 12




       65.     The allegations of Paragraph “64” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       66.     The allegations of Paragraph “65” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       67.     The allegations of Paragraph “66” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       68.     The allegations of Paragraph “67” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       69.     The allegations of Paragraph “68” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       70.     The allegations of Paragraph “69” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       71.     The allegations of Paragraph “70” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       72.     The allegations of Paragraph “71” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       73.     The allegations of Paragraph “72” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       74.     The allegations of Paragraph “73” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       75.     The allegations of Paragraph “74” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       76.     The allegations of Paragraph “75” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       77.     The allegations of Paragraph “76” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required. To any extent a response is required, Petco states that the
Automatic Doors were used to enter and exit the Store.

       78.     The allegations of Paragraph “77” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       79.     The allegations of Paragraph “78” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.


                                                 7
Case 1:19-cv-01868-NRN Document 6 Filed 06/27/19 USDC Colorado Page 8 of 12




       80.     The allegations of Paragraph “79” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       81.     The allegations of Paragraph “80” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       82.     The allegations of Paragraph “81” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       83.     The allegations of Paragraph “82” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       84.     The allegations of Paragraph “83” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

                      RESPONSE TO FIFTH CLAIM FOR RELIEF
          (Strict Product Liability—Manufacturing Defect vs. Defendant Stanley)

       85.    Petco incorporates all of its responses to the allegations set forth in Paragraphs 1
through 84 above as though fully set forth herein.

       86.     The allegations of Paragraph “85” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       87.     The allegations of Paragraph “86” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       88.     The allegations of Paragraph “87” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       89.     The allegations of Paragraph “88” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       90.     The allegations of Paragraph “89” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       91.     The allegations of Paragraph “90” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       92.     The allegations of Paragraph “91” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.




                                                 8
Case 1:19-cv-01868-NRN Document 6 Filed 06/27/19 USDC Colorado Page 9 of 12




                        RESPONSE TO SIXTH CLAIM FOR RELIEF
              (Strict Product Liability—Failure to Warn vs. Defendant Stanley)

       93.    Petco incorporates all of its responses to the allegations set forth in Paragraphs 1
through 92 above as though fully set forth herein.

       94.     The allegations of Paragraph “93” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       95.     The allegations of Paragraph “94” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       96.     The allegations of Paragraph “95” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       97.     The allegations of Paragraph “96” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required. To any extent a response is required, Petco states that the
Automatic Doors were used to enter and exit the Store.

       98.     The allegations of Paragraph “97” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       99.     The allegations of Paragraph “98” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

       100. The allegations of Paragraph “99” of Plaintiffs’ Complaint are not directed at Petco,
and therefore, no response is required.

                     RESPONSE TO SEVENTH CLAIM FOR RELIEF
                          (Negligence vs. Defendant Stanley)

       101. Petco incorporates all of its responses to the allegations set forth in Paragraphs 1
through 100 above as though fully set forth herein.

        102. The allegations of Paragraph “101” of Plaintiffs’ Complaint are not directed at
Petco, and therefore, no response is required.

        103. The allegations of Paragraph “102” of Plaintiffs’ Complaint are not directed at
Petco, and therefore, no response is required.

        104. The allegations of Paragraph “103” of Plaintiffs’ Complaint are not directed at
Petco, and therefore, no response is required.

       105. The allegations of Paragraph “104” of Plaintiffs’ Complaint, including sub-
paragraphs (a) through (o), are not directed at Petco, and therefore, no response is required.


                                                 9
Case 1:19-cv-01868-NRN Document 6 Filed 06/27/19 USDC Colorado Page 10 of 12




        106. The allegations of Paragraph “105” of Plaintiffs’ Complaint are not directed at
Petco, and therefore, no response is required.

        107. The allegations of Paragraph “106” of Plaintiffs’ Complaint are not directed at
Petco, and therefore, no response is required.

        108. The allegations of Paragraph “107” of Plaintiffs’ Complaint are not directed at
Petco, and therefore, no response is required.

        109. The allegations of Paragraph “108” of Plaintiffs’ Complaint are not directed at
Petco, and therefore, no response is required.

        110. The allegations of Paragraph “109” of Plaintiffs’ Complaint are not directed at
Petco, and therefore, no response is required.

                                      GENERAL DENIAL

       Petco denies all allegations, paragraphs, and averments not specifically responded to in the
foregoing paragraphs.

                        DEFENSES AND AFIRMATIVE DEFENSES

       1.      Plaintiffs’ Complaint fails to state a claim against Petco upon which relief can be
granted.

       2.     Plaintiffs’ claims may be barred and/or limited by the provisions of C.R.S. § 13-21-
115, Actions against landowners.

        3.      The proximate cause of Plaintiffs’ claimed damages and/or losses may have been
the acts or omissions of a third party or parties over whom Petco had no control and for whom
Petco is not legally responsible.

        4.      The proximate cause of Plaintiffs’ claimed damages and/or injuries, if any, may
have been Plaintiffs’ comparative negligence or fault, which conduct either bars or reduces
Plaintiffs’ recovery, if any, in accord with the Colorado Comparative Negligence Statute, C.R.S.
§ 13-21-111.

        5.      The proximate cause of Plaintiffs’ claimed damages and/or injuries, if any, may
have been Plaintiffs’ volitional assumption of a risk which conduct either bars or reduces
Plaintiff’s recovery, if any, in accord with the Colorado Comparative Negligence Statute, C.R.S.
§ 13-21-111.7.

        6.      To the extent that Plaintiffs have received benefits which fall within the provisions
of the collateral source limitations as described in C.R.S. § 13-21-111.6, Plaintiffs’ recovery, if
any, is barred or reduced thereby.


                                                 10
Case 1:19-cv-01868-NRN Document 6 Filed 06/27/19 USDC Colorado Page 11 of 12




        7.      In the event that Petco is determined to be in any way at fault concerning the
damages described in Plaintiffs’ Complaint, liability for which is expressly denied, then Petco shall
not be held liable for any greater amount of damages than is represented by its degree or percentage
of fault, which determination shall be made in accord with C.R.S. § 13-21-111.5.

         8.     Plaintiffs’ claims for damages, insofar as those damages constitute “a noneconomic
loss or injury” or “derivative noneconomic loss or injury” as defined by C.R.S. § 13-21-102.5(2)(a)
and (b), are controlled and limited by the provisions of C.R.S. § 13-21-102.5.

       9.      Plaintiffs may have failed to mitigate their damages, if any, as required by law.

       10.     Plaintiffs may have failed to join an indispensable party.

       11.     Plaintiffs may not be the real party in interest as to all or part of their claims.

         WHEREFORE Defendant Petco Animal Supplies, Inc. respectfully requests that Plaintiffs’
Complaint be dismissed and that Petco have judgment against Plaintiffs on their claims, and for all
costs incurred herein, attorney fees and expenses as permitted by law, and for such other and further
relief as this Court deems just and proper.



            PETCO REQUESTS A JURY TRIAL ON ALL ISSUES SO TRIABLE.


       Dated this 19th day of June, 2019

                                               Respectfully submitted,

                                               WELLS, ANDERSON & RACE, LLC


                                       By:     S/ Larry S. McClung
                                               Larry S. McClung, #17908
                                               Katherine M.L. Pratt, #36218
                                               Attorneys for Defendant Petco Animal Supplies, Inc.
                                               and Petco Animal Supplies Stores, Inc.

                                               Original Signatures on File at the Offices of Wells,
                                               Anderson & Race, LLC




                                                  11
Case 1:19-cv-01868-NRN Document 6 Filed 06/27/19 USDC Colorado Page 12 of 12




                                CERTIFICATE OF SERVICE

       I hereby certify that I have this 19th day of June, 2019, electronically delivered a true and
correct copy of the foregoing PETCO’S ANSWER, DEFENSES, AFFIRMATIVE
DEFENSES, AND JURY DEMAND to Colorado Courts E-Filing for filing and/or service and
served upon the following, pursuant to C.R.C.P. 121, §1-26, as follows:

 Via Colorado Courts E-Filing                      Via Email Only
 Jeffrey A. Springer                                Dick Waltz
 Matthew M. Holycross                               Barbara J. Stauch
 SPRINGER & STEINBERG, P.C.                         WALTZ REEVES
 1600 Broadway, Suite 1200                          1660 Lincoln Street, #2510
 Denver, Colorado 80202                             Denver, CO 80264
 E-mail: jspringer@springersteinberg.com            DWaltz@waltzreeves.com
 mholycross@springersteinberg.com                   bstauch@waltzreeves.com
 Attorneys for Plaintiff                            Attorney for D.H. Pace Company, Inc.

 Via Colorado Courts E-Filing                      Via Email Only
 Phil Harding                                       Kyle Joyce
 Chris Parrish                                      Kevin Amatuzio
 HARDING & ASSOCIATES, P.C.                         MONTGOMERY AMATUZIO CHASE
 730 17th Street, #650                              BELL JONES LLP
 Denver, Colorado 80202                             4100 E. Mississippi Ave, 16th Floor
 E-mail: phil@hlaw.org                              Denver, Colorado 80246
 chris@hlaw.org                                     E-mail: kjoyce@mac-legal.com
 Attorneys for Plaintiff                            kamatuzio@mac-legal.com
                                                   Attorneys for Stanley Access Technologies,
                                                   LLC




                                             S/ Kathleen Porter
                                             Kathleen Porter
           Original Signature on File at the Offices of Wells, Anderson & Race, LLC




                                                12
